DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on September 29, 2020, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on September 29, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Drawings
The drawings are objected to because:
Fig.1A. 

    PNG
    media_image1.png
    510
    534
    media_image1.png
    Greyscale



Fig.1B

    PNG
    media_image2.png
    651
    451
    media_image2.png
    Greyscale

It is not clear as to what portion of the Fig.1B, item 104, item 108, item 117 (primary storage subsystem) and item 118 (secondary storage subsystem) represent, and how they are physically connected with rest of the items in the Fig.1B.

Fig.1C

    PNG
    media_image3.png
    501
    753
    media_image3.png
    Greyscale



Fig.1D

    PNG
    media_image4.png
    640
    595
    media_image4.png
    Greyscale

It is not clear as to what portion of the Fig.1D, item 108, item 117 (primary storage subsystem) and item 118 (secondary storage subsystem) represent, and how they are physically connected with rest of the items in the Fig.1D.

Fig.1E

    PNG
    media_image5.png
    798
    596
    media_image5.png
    Greyscale



Fig.1H

    PNG
    media_image6.png
    781
    519
    media_image6.png
    Greyscale

It is not clear as to what portion of the Fig.1H, item 180 represents, and how it is physically connected with the rest of the items in the fig.1H.

Fig.2A

    PNG
    media_image7.png
    589
    801
    media_image7.png
    Greyscale



Fig.2B

    PNG
    media_image8.png
    378
    584
    media_image8.png
    Greyscale

It is not clear what item 200 represents.
It is not clear as to what portion of the Fig.2B, item 200 represents, and how it is physically connected with the rest of the items in the fig.2B.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,838,821. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recite all the limitations of claims 1-20 of the US Patent, except. the independent claims 1, 9 and 17 of the instant application recite “identifying at least one file stored at the content staging system to migrate from the content staging system to a second content backup system” and the independent claims 1, 10 and 19 of the US Patent No. 10,838,821 recite “accessing the content staging system using a location of the content staging system; and generating a list of files at the content staging system to migrate to the second content backup system”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the independent claims 1, 9 and 17 of the instant application by adding the abovementioned limitation of the independent .
Please, see the comparison table below:

Application
Patent
1. A method for migrating content from a first content backup system to a second content backup system via a content staging system, the method comprising:
identifying at least one file stored at the content staging system to migrate from the content staging system to a second content backup system, wherein:
the at least one file is stored in at least one folder of a first content backup system, and
the at least one file has been restored to the content staging system from the first content backup system after having been previously backed up to the first content backup system;
receiving a file name and location of the at least one file stored in a corresponding folder at the content staging system;
receiving a property name and an associated value for that property name to associate with the at least one file, wherein at least one property indicates a file folder directory structure for the corresponding folder;

associating the generated metadata file with the corresponding folder at the content staging system;
inserting contents of the at least one file into the second content backup system based on the file name and location included in the generated metadata file;
inserting the property name and associated value from the metadata file into an index at the second content backup system;
generating, at the second content backup system, an association between the inserted contents and the inserted property in the index; and
causing the at least one file stored in the corresponding folder to be deleted from the content staging system.
computer-implemented method for migrating content from a first content backup system to a second content backup system via a content staging system, the method comprising:
accessing the content staging system using a location of the content staging system;
generating a list of files at the content staging system to migrate to the second content backup system, wherein:
files in the list of files are stored in one or more folders of the first content backup system, and
the files in the list of files have been restored to the content staging system from the first content backup system after having been previously backed up to the first content backup system;
for each folder of the one or more folders listed in the generated list of files:

receiving a property name and an associated value for that property name of a set of properties to associate with each file stored in the corresponding folder at the content staging system, wherein at least one property in the set of properties indicates a file folder directory structure for that folder;
generating a metadata file comprising the received file name and location of each file stored in the folder at the content staging system, and property names and values of the set of properties associated with a corresponding file; and
associating the generated metadata file with the corresponding folder at the content staging system; and
for each metadata file in each folder:
inserting contents of each file stored in a corresponding folder into the second content backup system based on a file name and location of a corresponding file included in the metadata file;
inserting a property name and associated value of at least one property associated with the corresponding file from the metadata file into an index at the second content backup system;
generating, at the second content backup system, an association between the inserted contents and the inserted property in the index; and
causing the file stored in the corresponding folder to be deleted from the content staging system.




Patent
9. A system for migrating content from a first content backup system to a second content backup system via a content staging system, the system comprising:
one or more non-transitory, computer-readable mediums having computer- executable instructions stored thereon; and
one or more processors that, having executed the computer-executable instructions, cause the system to perform a plurality of operations comprising:
identifying at least one file stored at the content staging system to migrate from the content staging system to a second content backup system, wherein:
the at least one file is stored in at least one folder of a first content backup system, and
the at least one file has been restored to the content staging system from the first content backup system after having been previously backed up to the first content backup system;
receiving a file name and location of the at least one file stored in a corresponding folder at the content staging system;
receiving a property name and an associated value for that property name to associate with the at least one file, wherein at least one property indicates a file folder directory structure for the corresponding folder;
generating a metadata file comprising the received file name and location for the at least one file stored at the content staging system, and the property name and associated value associated with the at least one file;

inserting contents of the at least one file into the second content backup system based on the file name and location included in the generated metadata file;
inserting the property name and associated value from the metadata file into an index at the second content backup system;
generating, at the second content backup system, an association between the inserted contents and the inserted property in the index; and
causing the at least one file stored in the corresponding folder to be deleted from the content staging system
An apparatus, coupled to a network and configured to perform data processing, the apparatus comprising:
at least one hardware processor coupled to the network; and
at least one memory storing instructions, which when executed by the at least one processor, performs a method for migrating content from a first content backup system to a second content backup system via a content staging system, the method comprising:
generating a list of files at the content staging system to migrate to the second content backup system, wherein: files in the list of files are stored in one or more folders of the first content backup system, and
the files in the list of files have been restored to the content staging system from the first content backup system after having been previously backed up to the first content backup system;
determining, for each folder of the one or more folders listed in the generated list of files, whether a metadata file is present, wherein:
each metadata file comprises a file name and location of each file stored In a corresponding folder at the content staging system and a set of properties associated with a corresponding file,
each property in the set of properties comprises a property name and an associated value for that property name, and
at least one property in the set of properties indicates a file folder directory structure for that folder; and

inserting contents of each file stored in a corresponding folder into the second content backup system based on the file name and location of that file included in the metadata file;
inserting the property name and associated value of at least one property associated with a corresponding file from the metadata file into an index at the second content backup system; and
generating, at the second content backup system, an association between the inserted contents and the inserted property in the index.




Application
Patent
17. A non-transitory, computer-readable medium having computer-executable instructions stored thereon that, when executed by one or more processors, cause a system to perform a plurality of operations comprising:
identifying at least one file stored at a content staging system to migrate from the content staging system to a second content backup system, wherein:
the at least one file is stored in at least one folder of a first content backup system, and
the at least one file has been restored to the content staging system from the first content backup system after having been previously backed up to the first content backup system;

receiving a property name and an associated value for that property name to associate with the at least one file, wherein at least one property indicates a file folder directory structure for the corresponding folder;
generating a metadata file comprising the received file name and location for the at least one file stored at the content staging system, and the property name and associated value associated with the at least one file;
associating the generated metadata file with the corresponding folder at the content staging system;
inserting contents of the at least one file into the second content backup system based on the file name and location included in the generated metadata file;
inserting the property name and associated value from the metadata file into an index at the second content backup system;
generating, at the second content backup system, an association between the inserted contents and the inserted property in the index; and
causing the at least one file stored in the corresponding folder to be deleted from the content staging system.

accessing the content staging system using a location of the content staging system;
generating a list of files at the content staging system to migrate to the second content backup system, wherein: files in the list of files are stored in one or more folders of the first content backup system, and

determining, for each folder of the one or more folders listed in the generated list of files, whether a metadata file is present, wherein:
each metadata file comprises a file name and location of each file stored in a corresponding folder at the content staging system and a set of properties associated with that file,
each property in the set of properties comprises a property name and an associated value for that property name, and at least one property in the set of properties indicates a file folder directory structure for that folder; and
for each metadata file in a corresponding folder:
inserting contents of each file stored in the corresponding folder into the second content backup system based on the file name and location of that file included in the metadata file;
inserting the property name and associated value of at least one property associated with a corresponding file from the metadata file into an index at the second content backup system;
generating, at the second content backup system, an association between the inserted contents and the inserted property in the index; and
causing the file stored in the corresponding folder to be deleted from the content staging system.


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090254572 (involved in extracting and storing security designated data and scarcity designated data in respective select content data stores of a server cloud, and withdrawing the security designated data and the scarcity designated data from the respective select content data stores during presence of respective access controls applied to the select content data stores in the server cloud. A monetization algorithm is applied to the security and scarcity designated data based on non-secure availability of the security and scarcity designated data)
US 20080294605 (involved in a production copy is identified from a production data server within the private computer network. An offline copy is identified from the private computer network. Content within the offline data objects of the offline copy is identified. A content index of the identified content is created without affecting the production data server, such that the content index classifies the identified content based on the attributes of the identified content. The content index is updated by associating the offline data objects with the production data objects.)
US 8843637 (involved in having a source node that accesses data file on a data storage device of user, and provides a connection from data storage device to a wide area network. A management server is provided to receive a request for one data file of user from a retrieval node over wide area network. A location on wide area network of source node is identified by using access 

US 8719264 (involved in having a search component that searches the data within a data store to identify a set of data that satisfies user selected search criteria. Each criteria includes criterion associated with content within the data stored in the data store. A copy component creates a secondary copy of the identified set of data that satisfies the search criteria. A transfer component transfers the secondary copy of the identified set of data to the secondary storage media)
US 8170995 (involved in a production copy is identified from a production data server within the private computer network. An offline copy is identified from the private computer network. Content within the offline data objects of the offline copy is identified. A content index of the identified content is created without affecting the production data server, such that the content index classifies the identified content based on the attributes of the identified content. The content index is updated by associating the offline data objects with the production data objects.)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 25, 2022